ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_02_FR.txt. COMPÉTENCE PÊCHERIES (ARRÊT) 35

tion, le développement et l'exploitation équitable de ces ressources,
en utilisant le mécanisme établi par la Convention sur les pêcheries
de PAtlantique du nord-est ou tout autre moyen qui pourrait être
accepté à l’issue de négociations internationales.

Fait en anglais et en francais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-cinq juillet mil neuf cent soixante-quatorze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et au Gouverne-
ment de la République d'Islande.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Lacus, Président, fait la déclaration suivante:

Je souscris aux motifs et aux conclusions de la Cour et, comme l'arrêt
n’appelle pas d'explications et se suffit à lui-même, je n’estimerais pas
approprié de présenter des commentaires à son sujet.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. À mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu’elle ne
répond à la demande principale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

LE y a lieu de noter que le demandeur n'a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des

36
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 36

motifs de l’arrêt. J] est manifeste que les considérations de ces différends
chefs abondamment développés dans l’arrêt ne font l’objet d’aucune con-
testation de la part des Parties. I] n’y a aucun doute qu’aprés avoir exposé
les faits et les motifs qu’il invoque à l'appui de sa cause le demandeur n’a
sollicité la Cour que de statuer sur le différend survenu entre lui et
l'Islande et de dire et juger:

«que la prétention de l'Islande qui se dit en droit d'élargir sa compé-
tence en matière de pêcheries en établissant une zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base mentionnées plus haut n’est donc pas fondée en droit inter-
national et n’est donc pas valable » (C\/./. Recueil 1973, p. 5, par. 8 a)).

C’est clair et net et tous les autres points desdites conclusions ne sont
que des accessoires ou des conséquences de cette demande principale.
Or à cette demande capitale que le demandeur a longuement développée
aussi bien dans son mémoire que dans sa plaidoirie et qui a été reprise
dans ses conclusions finales, la Cour, par un raisonnement qu'elle a
longuement tenté de justifier, n’est finalement pas arrivée à donner une
réponse positive.

Elle a éludé délibérément la question à elle clairement posée en l’es-
pèce, à savoir si les prétentions de l’Islande sont conformes aux règles de
droit international. Cette question écartée, elle élabore tout un système de
raisonnement pour affirmer finalement que le règlement du Gouverne-
ment islandais, promulgué le 14 juillet 1972 et «portant extension unila-
térale des droits de pêche exclusifs de l'Islande jusqu’à 50 milles marins
des lignes de base spécifiées dans ledit règlement n’est pas opposable au
Gouvernement du Royaume-Uni».

Selon moi, tout le problème est là car cette demande est fondée sur des
faits qui constituent, du moins dans le droit présent et la pratique de la
majorité des Etats, des violations flagrantes de conventions internationales
actuelles. I] est à noter que l'Islande ne les nie pas. Or les faits reprochés
sont patents, ils concernent indubitablement le traité liant les Etats parties
car l'échange de notes du 11 mars 1961 a bien la valeur d’un tel acte. Que
la Cour estime, après avoir réglé la demande fondamentale du demandeur
au regard du droit international, qu’il y ait lieu de prendre en considération
la situation exceptionnelle de l'Islande et les intérêts vitaux de ses popu-
lations pour s'inspirer des principes d'équité et pour envisager une solution
au différend, eût été la voie normale à suivre d’autant plus que le deman-
deur lui-même y souscrit dans ses conclusions finales. Mais Pon ne saurait
admettre qu'en raison de sa situation particulère l'Islande puisse être
d'office dispensée de l'obligation de respecter les engagements internatio-
naux qu'elle a souscrits. En ne répondant pas sans équivoque à cette
demande principale, la Cour a manqué à l’œuvre de justice qui lui est
demandée.

Comment peut-on en effet qualifier les actes et les comportements de
lIslande qui lui ont valu d’être citée à comparaître devant la Cour? Son

37
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 37

refus de respecter l’engagement souscrit par elle dans l’échange de notes
du 11 mars 1961 de soumettre à la Cour internationale de Justice tout
différend qui s’élèverait à l’occasion de l’extension de sa zone exclusive de
pêche, d’ailleurs prévue par les Parties, au-delà des 12 milles marins, ce
refus injustifié ne constitue-t-il pas une violation du droit international?

De méme lorsque, contrairement 4 ce qui est généralement admis par
la majorité des Etats dans la Convention de Genéve de 1958, en son
article 2, où il est clairement spécifié qu’il existe une zone de haute mer
qui est res communis, ’Islande décide unilatéralement par son règlement
du 14 juillet 1972 de porter sa compétence exclusive de 12 milles marins
à 50 milles marins depuis les lignes de base, ne commet-elle pas là aussi
une violation du droit international? On ne saurait donc rien reprocher
à la Cour si elle reconnaissait le bien-fondé de la demande.

Je crois pour ma part que la Cour aurait à coup sûr renforcé son auto-
rité juridictionnelle si elle avait répondu positivement à la demande qui
lui est faite par le Royaume-Uni, au lieu de se lancer dans l’élaboration
d’une thèse sur les droits préférentiels, la zone de conservation des espèces
halieutiques ou les droits historiques, au sujet desquels il n’y a jamais eu
de différend, voire même pas l’ombre d’une controverse ni de la part du
demandeur ni de celle du défendeur.

Par ailleurs, je ne suis pas indifférent au fait que la majorité de la Cour
semble avoir adopté la thèse qui se dégage du présent arrêt dans le but
d’indiquer la voie à suivre aux membres de la Conférence sur le droit de
la mer siégant en ce moment à Caracas.

La Cour apparaît à cette occasion comme soucieuse d’indiquer les
principes selon lesquels il serait souhaitable qu’une réglementation inter-
nationale générale soit adoptée en matiére de droit de péche.

Je ne méconnais pas la valeur des motifs ayant guidé la pensée de la
majorité de la Cour et c’est à juste titre qu’elle a voulu tenir compte de la
situation spéciale de l'Islande et de ses habitants, situation qui mérite
d’être considérée comme digne d’être traitée avec une sollicitude toute
particulière. I] conviendrait à cet égard d’envisager l'application du même
traitement à tous les pays en voie de développement se trouvant dans son
cas et qui, étant actuellement victimes de l’inorganisation anarchique de
la pêche internationale, nourrissent l’espoir de voir régler tous ces
problèmes de pêcheries. Mais telle n’est pas la question posée à la Cour
et la réponse donnée ne peut être que qualifiée d’évasive.

En adoptant ce point de vue je n’ignore pas que je cours le risque que
l’on me reproche de ne pas être au diapason de la tendance actuelle de
voir la Cour s’attribuer un pouvoir créateur que ne lui reconnaît, à mon
avis, ni la Charte des Nations Unies, ni son Statut. D’aucuns diraient
même peut-être que la conception classique du droit international que je
professe est dépassée; pour ma part, je ne crains pas de continuer à respec-
ter les normes classiques de ce droit. Peut-être que de la troisième Confé-
rence sur le droit de la mer se dégageront quelques principes positifs
acceptés par tous les Etats. Je le souhaite et y applaudirai tout le premier
et, de plus, je serai satisfait de voir la bonne application qu’on en pourrait

38
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 38

faire, notamment au bénéfice des pays en voie de développement. Mais
fidèle avant tout à la pratique juridictionnelle, je demeure fervent partisan
de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est le plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre VIslande et le Royaume-Uni, paraître l’inspiratrice de
certaines idées de plus en plus d’actualité, voire partagées par un nombre
respectable d'Etats, en matière de droit de la mer et qui hantent, semble-
t-il, la plupart des conférenciers siégeant actuellement à Caracas. Il
convient, à mon avis, d'éviter d’entrer dans une voie d’anticipation quant
au règlement des problèmes comme ceux que les droits préférentiels et
autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l’Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent
être préservés par la modération, la compréhension mutuelle et
l'esprit de compromis, qui seuls permettront à la troisième Confé-
rence sur le droit de la mer de se tenir et deréussir à codifier un
ordre juridique nouveau pour la mer et ses ressources» («La
troisième Conférence sur le droit de la mer», Annuaire français de
droit international, 1971, p. 828).

En attendant l'avènement de l’ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Il est certains motifs dont la validité s’impose à moi avec tant de force
qu’ils me permetterit de donner ma voix à l'arrêt que rend la Cour en la

39
